Case 4:18-Cr-00610 Document 15 Filed in TXSD on 10/11/18 Page 1 of 5

uhIdeSt ! C
UNITED sTATES DIsTRICT CoURT umw g§rr°»§¢ §"T'§§..
soUTHERN DIsTRICT oF TExAs ,E°
HoUsToN DIVISION UCT 1 1 2018
UNITED sTATEs oF AMERICA mimwdw

V.

KRISHNA MOHAN,
Defendant.

CRIMINAL NO.

18CR 6"l@

¢0)60>¢0)¢03(03¢0)

g NFoRMATIoN

'rhe UNITED sTATEs ATTORNEY charges than

l. ‘ Beginning in or around
2014, in the Southern District of Texas

K

March 2012 and continuing through in or around March
and elsewhere,

RISHNA MOHAN,

the defendant, did willfully, that is, with the intent to further the objects of the conspiracy,

knowingly combine, conspire, confeder

ate, and agree with others known and unknown to commit

 

certain offenses against the United States, that is:

a. wire fraud, that

is, to knowingly and with the intent to defraud, having

devised and intending to devise §a scheme and artifice to defraud, and for obtaining money

and property by means of mate:lrially false and fraudulent pretenses, representations, and

promises, knowingly transmit and cause to be transmitted, by means of wire

communication in interstate and foreign commerce, writings, signs, signals, pictures, and

sounds for the purpose of executing the scheme and artifice, in violation of Title 18, United

States Code, Section 1343;

b. commodities fraud, that is, to knowingly and with the intent to defraud,

execute and attempt to execute a

scheme and artifice to defraud a person in connection with

a commodity for future deliveryi, and to obtain, by means of materially false and fraudulent

_1_

Case 4:18-cr-00610 Document 15 Filed in TXSD on 10/11/18 Page 2 of 5

pretenses, representations, and§promises, money and property in connection with the
purchase and sale of a commodiqy for future delivery, that is, E-Mini Dow futures contracts,
E-Mini NASDAQ 100 (“E-Mini NASDAQ”) futures contracts, and E-Mini S&P 500
(“E-Mini S&P”) futures contracts, in violation of Title 18, United States Code, Section
l348;and

c. spoofmg, that is, jto knowingly engage in trading, practice, and conduct, on
and subject to the rules of registered entities, namely the Chicago Mercantile Exchange
(“CME”) and the Chicago Board of Trade (“CBOT”), that was “spoofing,” that is, bidding
and offering With the intent, at :the time the bid and offer were entered, to cancel the bid
and offer before execution, in viblation of Title 7, United States Code, Sections 6c(a)(5)(C)
and l3(a)(2).

Purl;:iose of the Conspiracv

2. lt was the purpose of the :conspiracy for MOHAN and his co-conspirators to deceive

other market participants by injecting materially false and misleading information into the E-Mini

Dow, E-Mini NASDAQ, and E~Mini :S&P futures contracts markets that indicated increased

supply or demand in order to induce market participants to buy or to sell futures contracts at prices,

quantities, and times that the market participants likely would not have otherwise, in order to make

money and avoid losses for MOHAN, his co-conspirators, and Trading Firm A.

Manner and Means of the Conspiracv

3. lt was part of the conspiracy that MOHAN and his co~conspirators used the

following manners and means:

a. During and in§ furtherance of the conspiracy, MOHAN and his
co-conspirators, including Trader l and Trader 2, in order to make money for themselves

_2_

Case 4:18-cr-00610 Document 15 Filed in TXSD on 10/11/18 Page 3 of 5

and for Trading F irm A, and acting within the scope of their employment at Trading Firm
A, placed and caused to be placed electronic trading orders to buy or to sell E-Mini Dow,
E-Mini NASDAQ, and E-Miiri S&P futures contracts that MOHAN and his co-
conspirators intended, at the tirrie the orders were placed, to cancel before execution (the
“Fraudulent Orders”).

b. At all times during and in furtherance of the conspiracy, MOHAN (i) was
an employee of Trading Firm A, (ii) acted with the intent, at least in part, to benefit Trading
Firm A, and (iii) acted within ithe scope of his authority and employment at Trading
Firm A.

c. The Fraudulent (brders were placed on the CME and CBOT, through the
CME Group’s electronic trading platform.

d. ln placing the Fraudulent Orders, MOHAN and his co-conspirators intended
to deceive other market participants by injecting materially false and misleading
information into the markets fori E-Mini Dow, E-Mini NASDAQ, and E-Mini S&P futures
contracts that indicated increalsed supply or demand, all in order to induce market
participants to buy or to sell futures contracts at prices, quantities, and times that the market
participants likely would not have otherwise, in order make money and avoid losses for
MOHAN, his co-conspirators, aird Trading Firm A.

e. The Fraudulent Orders caused wire communications that traveled in
interstate commerce because thie conspirators executed such wire communications from

locations outside of lllinois, which ultimately traveled to Trading Firm A’s servers, and the

CME Group’s servers, located in the Northem District of lllinois. The information

Case 4:18-cr-00610 Document 15 Filed in TXSD on 10/11/18 Page 4 of 5

conveyed in these wires was tliren transmitted via interstate wire to market participants
located in, among other places, the Southern District of Texas.
M
4. ln furtherance of the donspiracy and to effect its unlawful objects, MOHAN
committed and caused to be committd:d, in the Southern District of Texas and elsewhere, the
following overt acts, among others:
a. On or about Deceimber l l, 2013, at approximately 3:34:15.001 a.m. Central
Time, MOHAN placed a Fraudulent Order to buy 40 E-Mini NASDAQ futures contracts
at the price of $3,508.75; l
b. On or about December l l, 2013, at approximately 3134:15.135 a.m. Central
Time, MOHAN placed a Fraudulent Order to buy 40 E-Mini NASDAQ futures contracts
at the price of $3,508.75; and l
c. On or about December l l, 2013, at approximately 3:34:15.783 a.m. Central
Time, MOHAN placed a Fraudiilent Order to buy 40 E-Mini NASDAQ futures contracts

at the price of $3,509.00.

By:

Case 4:18-cr-00610 Document 15 Filed in TXSD on 10/11/18 Page 5 of 5

All in violation of Title 18, United States Code, Section 371.

SANDRA MOSER
Acting Chief, Fraud Section

HMWF: S}Jv.;
MARK ClPOLLETTl
JEFF LE RlCHE
MATTHEW F. SULLlVAN
Trial Attomeys
Fraud Section
U.S. Department of Justice

By:

RYAN K. PATRICK
United States Attomey

 

 

_19

f
JO LEWlS
Assistant United States Attomey
Southern District of Texas

